Citation Nr: 1625551	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a right shoulder disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1991 to August 1993 and from October 2004 to January 2006.  He also had additional service in the Michigan Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Veteran had a verified period of active duty from October 2004 to January 2006, and his service treatment records also show that he injured his right shoulder in December 2004.  The service treatment records further note shoulder pain in December 2009 and February 2010, as well as a profile for his shoulder in October 2011.  However, it is unclear as to whether he was on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) with the Michigan Army National Guard during those time periods.  Such verification is relevant to a determination as to whether the Veteran's claimed disability was incurred during a period of qualifying service.  Moreover, although the AOJ obtained the Veteran's treatment records from the Michigan Army National Guard, it is unclear whether there are any outstanding service treatment records related to his active duty service.  

In addition, the Veteran identified x-ray records from the Detroit VA Medical Center (VAMC) that are not currently associated with the claims file.  See April 2013 notice of disagreement.  Similarly, the Veteran's service treatment records and VA medical records reflect that he received treatment at the Ann Arbor VAMC; however, records from that facility are not associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Furthermore, the Board notes that the Veteran submitted a June 2014 medical record from a private chiropractor pertaining to treatment for his right shoulder disorder.  On remand, the AOJ should afford the Veteran an opportunity to submit authorization forms to obtain any outstanding private medical records.    

Lastly, the Veteran was scheduled for a VA examination in November 2011; however, he failed to report for the examination.  As the case must be remanded for other development, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request any outstanding service treatment records and service personnel records.  

2.  The AOJ should contact the appropriate entities to verify the dates of any periods of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the Michigan Army National Guard in December 2009, February 2010, and October 2011.  The AOJ should prepare a summary of such dates, to include whether such service was federalized.  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right shoulder disorder, to include any private chiropractors.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Detroit VAMC dated from September 2010 to the present and any records from the Ann Arbor VAMC. The search should include any records pertaining to the x-rays identified by the Veteran in his April 2013 notice of disagreement.

4.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should elicit a medical history from the Veteran, to include any right shoulder injuries and the date of onset of his shoulder problems.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a current right shoulder disorder that manifested during a period of active duty, active duty for training, or inactive duty for training, or is otherwise causally or etiologically related to such a period of service, to include any injury or symptomatology therein.  In rendering this opinion, the examiner should address the service treatment record noting a right shoulder injury in December 2004 during a period of active duty.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




